              Case 3:19-md-02913-WHO Document 1157 Filed 11/20/20 Page 1 of 6




 1   [Submitting Counsel on Signature Page]
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9                               SAN FRANCISCO DIVISION
10   IN RE: JUUL LABS, INC., MARKETING,         No. 19-cv-2913-WHO
     SALES PRACTICS, AND PRODUCTS
11   LIABILITY LITIGATION
                                                STIPULATION AND [PROPOSED]
12                                              ORDER TO EXTEND DEADLINES
     This Document Relates to:
13                                              REGARDING GOVERNMENT ENTITY
     GOVERNMENT ENTITY CASES                    BELLWETHER SELECTION
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 No. 19-md-2913-WHO                                    STIPULATION AND [PROPOSED]
                                                       ORDER TO EXTEND DEADLINES RE
                                                                 GOVERNMENT ENTITY
                                                              BELLWETHER SELECTION
     45997906.1
              Case 3:19-md-02913-WHO Document 1157 Filed 11/20/20 Page 2 of 6



              The parties jointly stipulate and agree, subject to the Court’s approval, to a modest
 1
     extension of certain of Plaintiffs’ deadlines regarding bellwether selection for the government
 2
     entity cases.
 3
              WHEREAS, on September 9, 2020, the Court entered the Order Regarding Bellwether
 4
     Selection and Case/Trial Schedule (ECF 938);
 5
              WHEREAS, on October 21, 2020, the Parties submitted a Proposed Government Entity
 6
 7   and School District Fact Sheet Implementation Order (ECF 1072) proposing deadlines for the

 8   submission of Plaintiff Fact Sheets (PFS) by government entity plaintiffs;

 9            WHEREAS, the close of the government entity bellwether trial pool (complaints must be

10   on file and PFS must be completed for all potential government entity bellwether trial

11   candidates) was initially set for November 16, 2020;

12            WHEREAS, the parties have been meeting and conferring regarding the procedures for

13   selecting bellwether nominees, and have reached agreement on certain parameters and are

14   continuing the meet and confer process, with the goal of either reaching an agreed upon

15   procedure or narrowing the areas of dispute for resolution by the Court;

16            WHEREAS, the deadline to submit agreed or competing government entity bellwether

17   nominees is December 15, 2020;

18            WHEREAS, the parties have conferred regarding a modest extension for these deadlines;
19   and
20            WHEREAS, Defendants do not oppose Plaintiffs’ request to extend the deadlines from
21   November 16, 2020 to December 21, 2020 and from December 15, 2020 to January 20, 2021,
22   respectively,
23            NOW THEREFORE, the parties, through their undersigned counsel, hereby stipulate
24   and agree and respectfully request that the Court enter an Order adopting the following revised
25   bellwether selection for Government Entities only:
26
27
28 No. 19-md-2913-WHO                                                  STIPULATION AND [PROPOSED]
                                                                     ORDER TO EXTEND DEADLINES RE
                                                                               GOVERNMENT ENTITY
                                                                            BELLWETHER SELECTION
     45997906.1
              Case 3:19-md-02913-WHO Document 1157 Filed 11/20/20 Page 3 of 6



              The deadline for the close of the government entity bellwether trial pool is December 21,
 1
     2020, that is, only complaints on file in this judicial district and entered on the MDL 2913 docket
 2
     or transferred by the JPML to MDL 2913 on or before December 21, 2020 shall be eligible for
 3
     inclusion in the pool. The government entity bellwether trial pool will be comprised of a total of
 4
     12 county and school district cases from the eligible complaints. Half of this pool shall be
 5
     selected by Defendants and half of the pool shall be selected by Plaintiffs. The discovery, trial
 6
 7   preparation, and trial deadlines and dates for the cases in this pool shall be sequenced in a

 8   manner to be agreed to by the Parties and approved by the Court, or as ordered by the Court,

 9   with the pool divided into at least two subgroups for which the dates and deadlines for discovery,

10   trial preparation, and trial shall be separated by at least nine months. The dates for the first group

11   will be consistent with the current case schedule.

12            While the government entity plaintiff in each such bellwether case shall use its best

13   efforts to have its PFS served and filed on or before December 21, 2020, the absence of a

14   completed fact sheet will not preclude an otherwise eligible government entity plaintiff from

15   being put forward by a party for inclusion in the bellwether pool.

16            The deadline to submit agreed or competing government entity bellwether nominees is

17   January 20, 2021.

18   PURSUANT TO STIPULATION AND GOOD CAUSE SHOWING, IT IS SO ORDERED:
19            The deadline for the government entity cases only for the close of the government entity
20   bellwether trial pool is December 21, 2020, as set forth above, and the deadline to submit agreed
21   or competing government entity bellwether nominees is January 20, 2021.
22
23   Dated: November 20, 2020

24
25
26                                                         HONORABLE WILLIAM H. ORRICK
                                                           United States District Judge
27
28 No. 19-md-2913-WHO                                                  STIPULATION AND [PROPOSED]
                                                                     ORDER TO EXTEND DEADLINES RE
                                                                               GOVERNMENT ENTITY
                                                                            BELLWETHER SELECTION
     45997906.1
              Case 3:19-md-02913-WHO Document 1157 Filed 11/20/20 Page 4 of 6




     RESPECTFULLY SUBMITTED this 20th day of November, 2020.
 1
 2    By: /s/ Gregory P. Stone                      By: /s/ Dean Kawamoto
      Renee D. Smith                                Dean Kawamoto
 3    Mike Brock                                    KELLER ROHRBACK L.L.P.
      KIRKLAND & ELLIS LLP                          1201 Third Ave., Ste. 3200
 4    300 N. LaSalle                                Seattle, WA 98101
 5    Chicago, IL 60654                             Telephone: (206) 623-1900
      Telephone: (312) 862-2310
 6
      Gregory P. Stone                              By: /s/ Sarah R. London
 7    Bethany W. Kristovich                         Sarah R. London
 8    MUNGER, TOLLES & OLSON LLP                    LIEFF CABRASER HEIMANN &
      350 South Gran Ave., 50th Floor               BERNSTEIN
 9    Los Angeles, CA 90071                         275 Battery Street, Fl. 29
      Telephone: (213) 683-9100                     San Francisco, CA 94111
10                                                  Telephone: (415) 956-1000
      Attorneys for Defendant JUUL Labs, Inc.
11
12    By: /s/ John C. Massaro                       By: /s/ Dena C. Sharp
      John C. Massaro                               Dena C. Sharp
13    Jason A. Ross                                 GIRARD SHARP LLP
      ARNOLD & PORTER KAYE SCHOLER                  601 California St., Suite 1400
14    LLP                                           San Francisco, CA 94108
15    601 Massachusetts Ave., N.W.                  Telephone: (415) 981-4800
      Washington, D.C. 20001
16    Telephone: (202) 942-5000

17    Attorneys for Defendants Altria Group, Inc.
      and Philip Morris USA Inc.
18
19    By: /s/ James Thompson                        By: /s/ Ellen Relkin
      James Thompson                                Ellen Relkin
20    James N. Kramer                               WEITZ & LUXENBERG
      Walt Brown                                    700 Broadway
21    ORRICK HERRINGTON & SUTCLIFFE                 New York, NY 10003
22    LLP                                           Telephone: (212) 558-5500
      The Orrick Building
23    405 Howard Street                             Co-Lead Counsel for Plaintiffs
      San Francisco CA 94105
24    Telephone: 415.773.5923
25
      Attorneys for Defendant James Monsees
26
27
28 No. 19-md-2913-WHO                                             STIPULATION AND [PROPOSED]
                                                                ORDER TO EXTEND DEADLINES RE
                                                                          GOVERNMENT ENTITY
                                                                       BELLWETHER SELECTION
     45997906.1
              Case 3:19-md-02913-WHO Document 1157 Filed 11/20/20 Page 5 of 6




      By: /s/ Eugene Illovsky
 1
      Eugene Illovsky
 2    Martha Boersch
      Matthew Dirkes
 3    BOERSCH & ILLOVSKY LLP
      1611 Telegraph Ave., Suite 806
 4    Oakland, CA 94612
 5    Telephone: (415) 500-6643

 6    Attorneys for Defendant Adam Bowen
 7    By: /s/ Michael J. Guzman
 8    Michael J. Guzman
      KELLOGG, HANSEN, TODD, FIGEL &
 9    FREDERICK, P.L.L.C.
      Sumner Square, 1615 M St., N.W., Suite 400
10    Washington, DC 20036
11    Telephone: (202) 326-7910

12    Karl Belgum
      NIXON PEABODY LLP
13    One Embarcadero Center, 32nd Floor
14    San Francisco, CA 94111
      Telephone: (415) 984-8409
15
      Attorneys for Defendants Nicholas Pritzker,
16    Riaz Valani, and Hoyoung Huh
17
18
                                      ATTORNEY ATTESTATION
19
              I, Dean N. Kawamoto, hereby attest that concurrence in the filing of this document has
20
21   been obtained from the above signatories.

22                                                 /s/ Dean N. Kawamoto
                                                   Dean N. Kawamoto
23
24
25
26
27
28 No. 19-md-2913-WHO                                                STIPULATION AND [PROPOSED]
                                                                   ORDER TO EXTEND DEADLINES RE
                                                                             GOVERNMENT ENTITY
                                                                          BELLWETHER SELECTION
     45997906.1
              Case 3:19-md-02913-WHO Document 1157 Filed 11/20/20 Page 6 of 6




                                      CERTIFICATE OF SERVICE
 1
 2            I, Dean N. Kawamoto, hereby certify that on November 20, 2020, I electronically filed

 3   STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES RE

 4   GOVERNMENT ENTITY BELLWETHER SELECTION with the Clerk of the United
 5
     States District Court for the Northern District of California using the CM/ECF system, which
 6
     shall send electronic notification to all counsel of record.
 7
 8
                                                    /s/ Dean N. Kawamoto
 9                                                  Dean N. Kawamoto

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 No. 19-md-2913-WHO                                                 STIPULATION AND [PROPOSED]
                                                                    ORDER TO EXTEND DEADLINES RE
                                                                              GOVERNMENT ENTITY
                                                                           BELLWETHER SELECTION
     45997906.1
